Exhibit 10.12

 GOLD FORWARD SALES CONTRACT

DATED

BY AND BETWEEN




 

GOLDRICH MINING COMPANY

as Seller

AND

as Purchaser

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A)
TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144
THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.





--------------------------------------------------------------------------------

This GOLD FORWARD SALES CONTRACT (“Agreement”) is entered into as of the date
set forth on the Confirmation Letter (as defined herein), to be delivered in the
form attached hereto as Exhibit A and incorporated herein by reference, by and
between Goldrich Mining Company, an Alaska corporation, having its principal
place of business at 2607 Southeast Blvd., Suite B211, Spokane, WA 99223 (the
“Seller”), and the entity described in the Confirmation Letter (the
“Purchaser”).

WHEREAS, Seller desires to sell and Purchaser desires to purchase certain
quantities of Gold (as defined herein) on the terms and conditions set forth
herein and in the Subscription Agreement attached hereto as Appendix A;

WHEREAS, Seller desires to sell and Purchaser desires to purchase Class K common
stock purchase warrants of the Seller (“Class K Warrants”) on the terms and
conditions set forth herein and in the Subscription Agreement attached hereto as
Appendix A.

NOW THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth and for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereby agree as
follows:

ARTICLE I -DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
indicated:

“Affiliate” shall mean any person, partnership, joint venture, corporation or
other form of enterprise that directly or indirectly controls, or is controlled
by, or is under common control with, a party to this Agreement. For the purposes
of this paragraph, “control” shall mean possession, directly or indirectly, of
the power to direct or cause direction of management and policies through
ownership of voting securities, contract, voting trust or otherwise.

“Agreement” shall mean this Gold Forward Sales Contract, as it may be amended,
restated, extended or otherwise modified from time-to-time.

“Business Day” shall mean a day, other than a Saturday or a Sunday, on which
commercial banks are not required to be closed in Fairbanks, Alaska. Whenever
any action to be taken hereunder shall be stated to be required to be taken
shall be due on a day other than a Business Day, unless otherwise specifically
provided for herein, such action shall be taken on the next succeeding Business
Day.

“Closing Date” shall be as defined in the Subscription Agreement attached hereto
as Appendix A and shall be no later than March 29, 2013.

“Common Shares” shall mean shares of common stock of the Seller.

“Confirmation Letter” shall mean a letter to be executed by Purchaser and Seller
pursuant to Section 2.01 which contains terms and conditions pertaining to this
sales transaction.

“Current Market Price” of the Common Shares at any date shall mean the price per
share equal to the volume weighted average price at which the Common Shares have
traded for the 20 consecutive Trading Days before the relevant date on any
United States or Canadian stock exchange on which the Common Shares are then
listed or quoted as may be selected by the directors of the Seller or, if the
Common Shares are not then listed or quoted on any United States or Canadian
stock exchange then on such other stock exchange on which the Common Shares are
then listed as may be selected by the directors of the Seller or, if the Common
Shares are not then listed on a stock exchange, on the over-the-counter market
(provided that, in each case, if such volume weighted average price is not in
United States dollars, such price will be translated into United States dollars
using the then applicable Exchange Rate); provided that, if there is no market
for the Common Shares during all or part of such period during which the Current
Market Price per Common Share would otherwise be determined, the Current Market
Price per Common Share shall in respect of all or such part of the period be
determined by a nationally recognized firm of certified public accountants or
chartered accountants appointed by the Seller (who may be the Seller’s
auditors).




--------------------------------------------------------------------------------

“Deficiency Quantity” shall mean with respect to a particular Delivery Date the
amount by which the Required Quantity of Gold for such Delivery Date exceeds the
quantity of Gold actually delivered hereunder with respect to such Delivery
Date.

“Delivery Date” shall mean the date or dates specified as such in a Confirmation
Letter.

“Delivery Point” shall mean the location specified as such in a Confirmation
Letter to which a Required Quantity of Gold shall be delivered on a Delivery
Date. Purchaser is responsible for all delivery costs from Fairbanks, Alaska to
Delivery Point, including, but not limited to, shipping, certification, and
insurance costs.

“Designated Properties” shall mean the properties owned or controlled by Seller
specified in Exhibit B, attached hereto and incorporated herein by reference,
from which the Gold shall be recovered.

“Determination Date” shall be the date so specified in a Confirmation Letter,
which date shall be no fewer than 5 business days before the Closing Date.

“Effective Date” shall be the effective date of this Agreement and shall be the
same date as the Closing Date.

“Exchange Rate” means, on any date for determination, the rate at which United
States dollars may be exchanged into other currency calculated by reference to
such publicly available service for displaying exchange rates of a major bank in
the City of New York as may be determined by the Seller.

“Force Majeure” shall mean a failure by Seller to perform one or more
obligations hereunder to the extent that such failure is caused by war; riot;
insurrection; fire; explosion; sabotage; strikes or other labor or industrial
disturbances; acts of God or the elements, including, but not limited to
extraordinarily inclement weather for the Chandalar Lake area and earthquakes;
Governmental Requirements; disruption or breakdown of production or
transportation facilities, failures of contract transporters to deliver a
Required Quantity of Gold; or by any other cause, similar or dissimilar,
reasonably beyond the control of Seller.

“Gold” shall mean pure gold and the trading unit is one fine troy ounce. The
agreed fine gold content in troy ounces of bar weights shall be the same as
established by the London Bullion Market Association.

“Governmental Requirement” shall mean all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, permits,
certificates, licenses, authorizations and the like of any government or any
commission, board, court, agency, instrumentality or political subdivision
thereof.

“Delivery Date Index Price” shall mean the immediate next London PM Fix price
for fine gold after a Delivery Date or termination date; provided if such price
cannot be determined, the Delivery Date Index Price shall be any alternative
agreed to in writing by Seller and Purchaser.




--------------------------------------------------------------------------------

“Initial Index Price” shall mean the immediate next London PM Fix price for fine
gold on the date and time the Confirmation Letter is signed by the Purchaser or
such other date as specified in this Agreement.

“Person” shall mean any individual, corporation, company, partnership, joint
venture, trust, unincorporated association, government or any commission, board,
court, agency, instrumentality or political subdivision thereof, any other
entity or any trustee, receiver, custodian or similar official.

“Prepaid Price” shall be the dollar amount to be paid to Seller on the
Determination Date as set forth in the Confirmation Letter.

“Purchaser’s Gold” shall have the meaning specified in Section 2.06.

“Required Quantity” shall mean the number of Troy ounces of Gold to be delivered
and received on a given Delivery Date pursuant to this Agreement as specified in
the Confirmation Letter, based on the Prepaid Price and the lesser of either (i)
$1350 per ounce of fine gold or (ii) a 25% discount to the Initial Index Price,
and subject to adjustment as set forth herein.

“Trading Day” means any day on which trading occurs on the Over the Counter
Bulletin Board (or such other exchange or market provided for in the definition
of “Current Market Price”).

ARTICLE II -SALE AND PURCHASE OF GOLD

2.01-SALE AND PURCHASE OF GOLD. On or before the Closing Date, Purchaser and
Seller shall execute a Confirmation Letter which shall specify a mutually
acceptable Prepaid Price, payable on the Determination Date and, for each
Delivery Date, the Delivery Point and the Required Quantity of Gold. On the
Determination Date, Purchaser shall pay to Seller the Prepaid Price by wire
transfer of immediately available funds to the account designated by Seller, set
forth in Appendix B hereto. Seller shall deliver, or cause to be delivered, to
the Purchaser or to the account of Purchaser, on each Delivery Date, at each
Delivery Point, the Required Quantity of Gold all as set forth in the
Confirmation Letter subject to the terms and conditions set forth in this
Agreement. Purchaser hereby agrees to accept delivery of such Gold. The Prepaid
Price shall constitute payment in full of the purchase price of the Gold to be
delivered hereunder.

2.02 MEASUREMENT AND QUALITY. All Gold delivered pursuant to this Agreement to a
specific Delivery Point shall be measured by the operator of such Delivery Point
in accordance with its standard practices.

2.03 DELIVERY AND RECEIPT OF GOLD. Seller shall take such action as shall be
necessary to schedule the delivery and receipt of such Gold at the Delivery
Point on each Delivery Date in compliance with all rules, regulations and
procedures, if any, applicable at such Delivery Point. Except as otherwise
provided in Article III hereof, Purchaser shall arrange for receipt of Gold at
the Delivery Point.

2.04 PAYMENT OF COSTS AND FEES. Seller shall pay all costs in connection with
transportation of the Gold to Fairbanks, Alaska and shall be responsible for the
payment of all closing fees (whether charged to Seller or Purchaser) payable in
connection with delivery of Gold hereunder to Fairbanks, Alaska. Purchaser is
responsible for all delivery costs from Fairbanks, Alaska to Delivery Point,
including, but not limited to, shipping, certification, and insurance costs.




--------------------------------------------------------------------------------

Seller shall be responsible hereunder for all insurance, storage, processing,
separation, handling, treating, gathering, transportation, security or other
costs, fees, taxes or expenses with respect to the Gold delivered hereunder
until delivery in Fairbanks, Alaska. Purchaser is responsible for all such costs
from Fairbanks, Alaska to the Delivery Point.

2.05 FAILURE TO DELIVER.

(a) If, for reasons other than the occurrence of a Force Majeure, Seller is
unable to deliver the Required Quantity of Gold to the Purchaser at the Delivery
Point in the amounts agreed upon in the Confirmation Letter, Seller shall pay,
as liquidated damages, any additional insurance, storage, handling,
transportation, security or other costs, fees or expenses with respect to the
Gold to be delivered hereunder until such delivery occurs. If Purchaser is
unable to receive the Required Quantity of Gold from Seller at the Delivery
Point in the amounts agreed upon in the Confirmation Letter, Seller shall be
obligated to deliver and Purchaser shall be obligated to receive, the Required
Quantity of Gold at a comparable Delivery Point reasonably acceptable to Seller
and Purchaser at a mutually agreeable time, in which case Purchaser shall pay,
as liquidated damages, any additional insurance, storage, handling,
transportation, security or other costs, fees or expenses incurred by Seller
with respect to the Gold to be delivered hereunder until such delivery occurs.

(b) If as a result of a Force Majeure, Seller is unable to meet its delivery
obligation with respect to a Delivery Date at a Delivery Point, Seller shall pay
and hereby agrees to pay to Purchaser, as liquidated damages, the Delivery Date
Index Price times the Deficiency Quantity of Gold with respect to that Delivery
Date. Seller shall pay any and all amounts due under this Section 2.05 by wire
transfer of immediately available funds to such account as Purchaser may
designate not later than 5:00 p.m. Fairbanks, Alaska within 3 Business Days
following the applicable Delivery Date.

(c) If Seller is unable to perform its obligations to deliver the Required
Quantity of Gold hereunder for any reason, Seller shall give notice and full
particulars of such event to Purchaser as soon as reasonably possible and, if
such failure is a result of Force Majeure, shall take all reasonable actions
necessary to remedy the event of Force Majeure before the Delivery Date.




2.06 POSSESSION, TITLE AND RISK. Possession of and title to Gold delivered shall
pass from Seller to Purchaser at the Delivery Point when the Gold is accepted by
Purchaser or for Purchaser’s account and is weighed and recorded (upon
acceptance, such Gold shall be referred to as “Purchaser’s Gold”). Until such
acceptance, Seller shall be deemed to be in control and possession of, have
title to, and be responsible for all such Gold and, after such time, Purchaser
shall be deemed to have title to all such Gold until such time as it is sold to
any Third Party Purchaser in accordance with the provisions of Article III of
this Agreement. The Gold to be delivered by Seller to Purchaser shall be free
and clear of all liens including taxes and royalties for which Seller is
responsible, except for those in favor of Purchaser.

2.07 RE-CALCULATION OF REQUIRED QUANTITY OF GOLD. In the event that the Prepaid
Price is not paid in full to Seller within 5 business days of the Determination
Date, the Seller, at its sole discretion, has the option to adjust the Required
Quantity of Gold to that quantity of Gold that can be purchased with the Prepaid
Price based on the lesser of either (i) $1350 per ounce of fine gold or (ii) a
25% discount to the Initial Index Price on the date such Prepaid Price is
actually received in full by the Seller.




--------------------------------------------------------------------------------

ARTICLE III -MARKETING

3.01 DESIGNATION OF AGENT, THIRD PARTY CONTRACTS. If Seller consents to so act,
Purchaser hereby designates Seller to be the agent for Purchaser and in such
instance, Seller shall be and hereby is authorized to so act. Upon Purchaser’s
written direction Seller acting as Purchaser’s agent, will effect on behalf of
Purchaser the sale of Purchaser’s Gold, pursuant to a firm contract satisfying
the following requirements: (a) the third party purchaser (“Counterparty”) will
be approved by Purchaser in writing; unless Seller delivers Purchaser’s Gold for
cash or cash equivalent; (b) the Counterparty shall be responsible for all
transportation, storage, handling and other costs, fees or expenses, and all
taxes applicable to Purchaser’s Gold at and after the time title passes to the
Counterparty; (c) all third party contracts shall be with a bona fide third
party on an arms-length basis. Seller will pay to Purchaser the Delivery Date
Index Price per Troy ounce for all of Purchaser’s Gold sold pursuant to a Third
Party Contract by wire transfer not later than 5:00 p.m. Fairbanks, Alaska time
on the Business Day next following such third party sale. Seller will be
entitled to retain as a marketing fee all amounts received in excess of the
Delivery Date Index Price of such Purchaser’s Gold and Seller shall be solely
liable for any shortfall. Seller shall promptly provide Purchaser an accounting
of the payment made on such Delivery Date, including (a) the volume of
Purchaser’s Gold sold (b) the Deficiency Quantity, if any, and (c) the Delivery
Date Index Price for such Delivery Date.

ARTICLE IV -REPRESENTATIONS AND WARRANTIES

4.01 REPRESENTATIONS AND WARRANTIES OF THE SELLER. Seller represents and
warrants to Purchaser that:

(a) Seller is a corporation, duly formed, validly existing and in good standing
under the laws of the State of Alaska and has all requisite power and authority
to own its properties, to conduct its business as conducted at present and to
execute, deliver and perform under this Agreement.

(b) The execution, delivery and performance by Seller of this Agreement have
been duly authorized by all necessary corporate action. This Agreement has been
duly executed and delivered to Purchaser by Seller and is the legal, valid and
binding obligation of Seller.

(c) Neither the execution, delivery and performance by Seller of this Agreement
nor the consummation of the transactions contemplated by this Agreement will
result in or require the creation or imposition of any lien on any properties,
assets or revenues of Seller, except as expressly provided herein.

(d) Seller is in compliance in all material respects with all applicable
Governmental Requirements. Seller has good and indefeasible title to the
Designated Properties, free and clear of all liens except as set forth in
Exhibit A.

(e) The Designated Properties contain drill-defined quantities of readily
recoverable Gold in excess of those required to meet all of Seller’s obligation
hereunder in the Required Quantities at the designated Delivery Points on each
Delivery Date.








--------------------------------------------------------------------------------

Except as disclosed in the Seller’s reports filed with the United States
Securities and Exchange Commission, there are no suits, investigations or
proceedings pending or threatened against Seller or the Designated Properties
except those disclosed in the Exhibit B. The Designated Properties are
unencumbered by obligations except as disclosed in the Exhibit B.

4.02 REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to the Seller that Purchaser has full power and authority to enter into
this Agreement and has taken all necessary action to authorize its performance
under this Agreement in accordance with its terms.

4.03 MUTUAL REPRESENTATIONS AND WARRANTIES. Seller and Purchaser acknowledge
that this Agreement constitutes a forward contract within the meaning of the
United States Bankruptcy Code and the Internal Revenue Code.

4.04 COVENANTS OF THE SELLER.

(a) Seller shall deliver to Purchaser a current report covering the Designated
Properties, setting forth information regarding the quantities and proposed
production from the Designated Properties.

(b) Seller shall maintain the Designated Properties in a good and workmanlike
manner as would a prudent operator and in accordance with customary industry
practices and all applicable laws, rules and regulations.

(c) Seller will pay all royalties affecting any of the Designated Properties and
all costs of production and operating expenses incurred in connection with the
Designated Properties or the production of any mineral or mineral materials
therefrom and all taxes incurred in connection with any sales transaction under
this Agreement; Seller shall duly discharge all taxes, assessments and other
governmental charges imposed upon the Designated Properties or the Gold produced
therefrom, except (i) such taxes, assessments, or charges as are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established in accordance with generally accepted accounting principles and
(ii) taxes imposed on Purchaser as a result of this transaction. Seller will not
assign or otherwise transfer any interest in any of the Designated Properties,
other than sales to third parties for fair market value, in cash in an
arms-length transaction. Notwithstanding the foregoing, nothing contained herein
shall be deemed to preclude Seller from entering into or forming a joint venture
or similar arrangement for the production of gold from the Designated
Properties, subject to the terms of this Agreement.




ARTICLE V -DEFAULT, SECURED TRANSACTION

5.01 EVENTS OF DEFAULT. Each of the following events shall constitute an “Event
of Default” by the Seller under this Agreement:

(a) Seller shall fail to perform or observe any term, covenant or agreement
contained in this Agreement; (b) a warranty made by the Seller in this Agreement
shall prove to have been incorrect in a material respect when made; or (c)
Seller shall declare bankruptcy.




--------------------------------------------------------------------------------

5.02 REMEDIES BY THE PURCHASER. If an Event of Default has occurred, Purchaser
may designate a termination date for this Agreement. Upon the designation of a
termination date, the obligation of Seller to make any further deliveries of
Gold under this Agreement will terminate, and Seller’s appointment as
Purchaser’s agent under Article III of this Agreement will likewise terminate.
If notice of the termination date is given, Seller shall pay to the Purchaser an
amount equal to the Delivery Date Index Price of any Deficiency Quantity within
3 Business Days after the termination date.

At the option of Purchaser, the amount equal to the Delivery Date Index Price of
any Deficient Quantity is payable in either (i) cash or (ii) an amount of Common
Shares equal to the Delivery Date Index Price of any Deficiency Quantity
converted into Common Shares at the greater of $0.15 per Common Share or 75% of
the Current Market Price per Common Share on the Delivery Date.

5.03 SECURITY INTEREST IN SEVERED GOLD. Seller hereby grants Purchaser a
priority security interest, jointly and severally on a pro rata basis will all
Purchasers of Gold for delivery in November 2014, in all Gold recovered from the
Designated Properties and actually distributed to Seller in-kind by Goldrich
Nyac Placer, LLC under Seller’s Operating Agreement with NyacAU, LLC, which
security interest shall remain in effect until the Required Quantities of Gold
are delivered to Purchaser or Purchaser’s agent at the Delivery Points on the
Delivery Dates. Purchaser understands and agrees that this Security Interest is
only in Goldrich’s share of the in-kind distributions of Gold, not in all Gold
recovered from the Designated Properties, and shall at all times be second to
the security interest held by NyacAU LLC for Loans 1, 2, and 3 related to
funding of Goldrich Nyac Placer, LLC.

5.04 OTHER REMEDIES. If all amounts payable when due under Section 5.02 shall
not have been received by Purchaser on such date, Purchaser may immediately
enforce its rights, at law or in equity.

ARTICLE VI – PURCHASE OF CLASS K WARRANTS

6.01 PURCHASE OF CLASS K WARRANTS. The Purchaser hereby irrevocably agrees to
purchase Class K Warrants from Seller on the following terms. For each dollar of
gold forward sales purchased, the Purchaser will receive one-half of a Class K
Warrant. Each whole Class K Warrant is exercisable to purchase one Common Share
at an exercise price of $0.40 for a period of two years following the Effective
Date. The Purchaser will deliver a fully completed subscription agreement as
attached hereto as Appendix A and agrees to be bound by the representations,
warranties and covenants in such subscription agreement as if set forth herein
in full in relation to this Agreement to the extent that this Agreement is
considered a security of the Seller. The Purchaser further agrees, without
limitation, that the Seller may rely upon the Purchaser’s representations,
warranties and covenants contained in such subscription agreement and the
attachments thereto. The Class K Warrants will have the terms set forth in the
subscription agreement.

ARTICLE VII -NOTICES, MISCELLANEOUS

7.01 NOTICES. All notices and other communications provided for hereunder shall
be in writing and mailed, delivered or telecopied:




--------------------------------------------------------------------------------

To Seller:

Goldrich Mining Company 2607 Southeast Blvd., Suite B211 Spokane, WA 99223
Attention: William Schara, Chief Executive Officer Telephone No.: (509) 535-7367
Fax No.: (509) 695-3289 Email: wschara@goldrichmining.com

To Purchaser: In accordance with the information set forth in the Confirmation
Letter.

All notices and communications shall be effective upon receipt.

7.02 MISCELLANEOUS.

(a) If any amounts payable under this Agreement are not paid when due, then such
overdue amounts shall bear interest for each day until paid in full, payable on
demand at the lesser of the U.S. Base Rate plus four percent (4%) per annum, as
it changes from time to time, or eight percent (8%) compounded annually. Seller
may at its sole discretion elect to pay any interest due and owing under this
Agreement in either (i) cash or (ii) Common Shares (converted based on the
Current Market Price at the time of payment).

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Alaska. Venue shall be in the Fourth Judicial District at
Fairbanks, Alaska. In the event that any provisions contained in this Agreement
shall be unenforceable under applicable law the enforceability of the remaining
provisions shall not be impaired. All amounts of money refer to United States
Dollars.

(c) This Agreement shall inure to the benefit of and be binding upon the Seller,
the Purchaser and their respective successors and assigns. Seller will not
assign any rights or delegate any obligations hereunder, except to an Affiliate,
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld. Purchaser will not assign its rights hereunder to any
third party without the prior written consent of Seller, which consent shall not
be unreasonably withheld, except to an Affiliate or to a financial institution,
to which it may assign without consent.

(d) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes any prior agreement,
undertaking, declarations commitments or representations written or oral, in
respect thereof.

(e) This Agreement may not be modified or amended except by an instrument in
writing signed by the Purchaser and the Seller or by their respective successors
or permitted assigns.

(f) No failure to exercise and no delay in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

(g) The remedies herein provided are cumulative and not exclusive of any
remedies provided by law except as otherwise expressly provided herein. Time is
of the essence of this Agreement.

(h) This Agreement may be executed in counterparts, each of which may be
delivered in original, by email or facsimile form but each of which so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.

(i) Each party hereto agrees that it will not disclose, without the prior
consent of the other (other than to its employees, auditors or counsel), any
information with respect to this Agreement; provided that nothing contained
herein shall prevent disclosure of any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation, or (c)
in order to comply with any law, order, regulation or ruling applicable to such
party.








--------------------------------------------------------------------------------

7.03 ARBITRATION. All disputes between the parties to this Agreement shall be
resolved by binding arbitration conducted by a single arbitrator in Fairbanks,
Alaska or such other location mutually agreed upon by the parties. The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. The arbitrator shall minimize the
time and cost of the proceedings. Each party hereby waives its right to recover
exemplary or punitive damages in connection with any dispute. The arbitrator
shall render his final decision within twenty (20) days of the completion of the
final hearing. The arbitrator’s decision shall be final and non-appealable.
Judgment upon any award rendered in the arbitration proceeding may be entered
by, any federal or state court having jurisdiction. All costs of arbitration
shall be borne equally by the parties.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
Effective Date.

Seller: Purchaser:

GOLDRICH MINING COMPANY

By: ______________________________ By: ______________________________

William Schara, Chief Executive Officer




--------------------------------------------------------------------------------

Exhibit A – Confirmation Letter GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211 Spokane, WA 99223

Determination Date, Time and Location (City, Country):

To whom it may concern:

Re: Gold Forward Sales Contract Confirmation Letter

This Confirmation Letter sets forth the specifics relating to that certain Gold
Forward Sales Contract attached hereto governing the purchase and sale of gold
to be recovered by or on behalf of the undersigned from Designated Properties
owned or controlled by the undersigned and to be delivered to the Delivery Point
or Points and the Delivery Date or Dates for the consideration hereinafter
specified.

Purchaser:

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

Telephone No.:

 

 

Fax No.:

 

 

Email Address:

 

 

 

 

Prepaid Price:

 

 

 

 

 

Delivery Point(1):

 

 

 

 

 

Delivery Date:

 

November 30, 2014

 

 

 

Required Delivery Quantity(2):

 

 










(1) Pursuant to the Gold Forward Sales Contract, delivery costs to any Delivery
Point outside of Fairbanks, Alaska will be paid by the Purchaser.

(2) To be completed by Seller based on the Prepaid Price and the Initial Index
Price pursuant to the terms of the Gold Forward Sales Contract. Initial Index
Price will be based on the date, time and location this Confirmation Letter is
signed by the Purchaser, as completed above, unless the Prepaid Price is not
actually received by the Seller within 5 business days of such date; in which
case the Seller, at its sole discretion, has the option to adjust the Required
Quantity of Gold to that quantity of Gold that can be purchased with the Prepaid
Price based on the Initial Index Price on the date such Prepaid Price is
actually received in full by the Seller.








--------------------------------------------------------------------------------

All gold delivered pursuant to this contract will be recovered from the
following location, referred to in the Gold Forward Sales Contract attached
hereto as the Designated Lands: See Exhibit B, attached hereto and incorporated
herein by reference.

[ex10122.gif] [ex10122.gif]





--------------------------------------------------------------------------------

Exhibit B – Designated Properties Appendix A – Subscription Agreement




[ex10124.gif] [ex10124.gif]








--------------------------------------------------------------------------------

Appendix B – Wire Instructions

The Purchase Price of forward gold subscribed will be remitted either by a check
payable to the order of “Goldrich Mining Company” sent to the beneficiary
address below, or by wire transfer to Goldrich Mining Company using the
following bank account and beneficiary:

[redacted]






